Citation Nr: 0430696	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-15 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), including as secondary to service-
connected psychogenic gastrointestinal disturbance.

2.  Entitlement to service connection for asthmatic 
bronchitis, including as secondary to service connected 
psychogenic gastrointestinal disturbance.

3.  Entitlement to a compensable rating for psychogenic 
gastrointestinal disturbance.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from December 1943 to 
February 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision.  The veteran filed a 
notice of disagreement in January 2003, the RO issued a 
statement of the case in April 2003, and the veteran 
perfected his appeal in May 2003.  This case has been 
advanced on appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence is that any current 
GERD was not caused by any incident of service, and is not 
secondary to or aggravated by service-connected psychogenic 
gastrointestinal disturbance.  

2.  The preponderance of the evidence is that any current 
asthmatic bronchitis was not caused by any incident of 
service, and is not secondary to or aggravated by service-
connected psychogenic gastrointestinal disturbance.  

3.  The veteran's psychogenic gastrointestinal disturbance is 
not manifested by symptoms that interfere with occupational 
or social functioning, or that require continuous medication.  


CONCLUSIONS OF LAW

1.  Service connection for GERD, including as secondary to 
service-connected psychogenic gastrointestinal disturbance, 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.310 (2004). 

2.  Service connection for asthmatic bronchitis, including as 
secondary to a service- connected psychogenic 
gastrointestinal disturbance, is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 
(2004).

3.  The criteria for a compensable rating for psychogenic 
gastrointestinal disturbance have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 
4.126, 4.130, Diagnostic Code 9422 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits in this case.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by letters dated in August 2002, where the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claims.  Thereafter, 
by a November 2002 rating decision, the RO considered and 
denied the veteran's claims.

During the course of this appeal, the veteran was also sent 
other development letters, notice of a rating decision, a 
statement of the case, and a supplemental statement of the 
case.  These documents - collectively - listed the evidence 
considered, the legal criteria for determining whether the 
veteran's claims could be granted, and the analysis of the 
facts as applied to those criteria, thereby abundantly 
informing him of the information and evidence necessary to 
substantiate his claims.  Likewise, these documents may be 
understood as communicating to the veteran the need to submit 
any relevant evidence in his possession.  

During the course of this appeal, the RO has obtained and 
reviewed pertinent service, VA, and private medical records.  
The Board is satisfied that VA has made a reasonable effort 
to obtain relevant records identified by the veteran.  38 
U.S.C.A. §  5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  

On a May 2003 VA Form 9 and attached written statement, the 
veteran indicated that he wanted a video conference hearing.  
However, he withdrew this request in document dated in July 
2004.  

The veteran underwent VA examinations in September 2002 and 
October 2002, and the reports of these examinations were 
carefully reviewed by the Board.  VA has made a reasonable 
effort to have the veteran examined.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The applicable duties to notify and assist have been 
substantially met by the RO (which referenced 38 C.F.R. 
§ 3.159 in its April 2003 statement of the case) and there 
are no areas in which further development may be fruitful.  

II.  Claims for service connection

The veteran is essentially seeking service connection for 
GERD and asthmatic bronchitis, primarily on the basis that 
these conditions are secondary to his service-connected 
psychogenic gastrointestinal disturbance.  The Board will 
consider whether service connection for either condition is 
warranted on a direct or secondary basis.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.   "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).
  
There is no allegation that the veteran aggravated (during 
active duty) a preexisting gastrointestinal or respiratory 
condition, so service connection on that basis is not at 
issue in this case.  38 C.F.R. § 3.306.  Where chronicity of 
a disease is not shown in service, service connection may yet 
be established by showing continuity of symptomatology 
between the currently claimed disability and a condition 
noted in service.  38 C.F.R. § 3.303(b).  

Service connection may also be established for a disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a).  Any additional 
disability, that is, impairment of earning capacity, 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service- connected condition, 
shall be compensated.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Finally, a veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records do not reflect any specific treatment 
for or diagnosis of GERD and respiratory conditions.  The 
veteran's November 1943 induction examination revealed normal 
abdomen, viscera, and lungs, and mental examination was 
normal as well.  In March 1945, he was hospitalized for acute 
catarrhal gastroenteritis.  During this hospitalization, he 
was also found to have psychoneurosis.  At his February 1946 
separation, he was noted to have (in pertinent part) chronic, 
mild psychogenic gastrointestinal disturbance.  

By a March 1946 rating decision, the RO granted service 
connection for chronic psychogenic gastrointestinal 
disturbance.   

Private medical records reflect that the veteran underwent a 
consultation for GERD in April 2002.  It was noted that he 
had had a prior history of chronic GERD  resulting in 
multiple hospitalizations for asthmatic bronchitis.  For the 
prior four years, he had been admitted almost yearly for 
respiratory symptoms.  An upper endoscopy performed in 
November 1999 apparently showed no esophagitis but revealed 
some reflux material up to the proximal esophagus.  A 24-hour 
PH monitoring in October 2000 showed acid reflux changes.  
The impression was that the veteran had (in pertinent part) 
chronic GERD with frequent asthmatic bronchitis exacerbated 
by acid reflux.  

In an August 2002 written statement, the veteran sought 
service connection for GERD and asserted his physician had 
explained that this condition stemmed from his gastritis.  In 
a September 2002 written statement, he sought service 
connection for asthmatic bronchitis as secondary to GERD, 
which he again claimed as secondary to his service-connected 
gastritis.  

At a September 2002 VA examination, the veteran reported that 
while he was in the military, he always complained of 
abdominal pain.  He was sent to his commander, who apparently 
said that "this is not a hotel or a resort . . . get back to 
work."  The veteran said he just suffered with his pain.  
Following the VA examination, he was assessed as having GERD 
with recurrent pneumonia due to high reflux and pulmonary 
aspiration of gastrointestinal contents.  The examiner stated 
that the gastritis and GERD were aggravated by chronic use of 
aspirin (for headaches) and Prednisone (for asthmatic 
bronchitis which apparently arose whenever he had reflux 
symptoms), as well as by other medications.  

Following an October 2002 examination, the examiner (who had 
reviewed the claims file) deduced that the veteran's reflux 
symptoms began about 1996.  The examiner further concluded 
that the gastrointestinal symptoms of 1945 and 1946 were not 
symptoms of GERD and that therefore his gastritis was not 
linked to his current GERD.  

In a May 2003 letter, Barry Davis, M.D., wrote that the 
veteran had severe GERD, and that the symptoms of this 
condition first developed when he was in the military at age 
28.  Dr. Davis further wrote that the veteran's GERD "may 
well be responsible for his pulmonary disease."  Similarly, 
in a May 2003 letter, James Chong, M.D., wrote (in pertinent 
part) that the veteran's GERD was severe enough to cause 
multiple episodes of asthmatic bronchitis which required 
hospitalization.  

The Board acknowledges that the veteran himself has contended 
that he has GERD and asthmatic bronchitis related to service, 
including as secondary to his service-connected psychogenic 
gastrointestinal disturbance.  As a layman, however, he has 
no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Although Dr. Davis opined that the veteran currently has GERD 
which first manifested in service, he did not indicate that 
he had been able to review the veteran's claims folder 
(including his service medical records).  On the other hand, 
a VA examiner who did review the veteran's service medical 
records in October 2002 specifically concluded that the 
veteran's GERD was not manifested during his period of active 
duty.  Moreover, although Dr. Chong has confirmed what seems 
clear by other medical records (that there appears to be a 
relationship between the veteran's current GERD and 
respiratory symptomatology), no respiratory conditions have 
been related to his period of active duty.  Moreover, because 
GERD is not a service-connected disability, and no health 
care professional has opined that the veteran's respiratory 
symptoms are secondary to or aggravated by his psychogenic 
gastrointestinal disturbance, service connection on a 
secondary basis is also not warranted.  

In summary, the weight of the credible evidence demonstrates 
that the veteran's current GERD and asthmatic bronchitis (a) 
began decades after active duty, (b) are not caused by any 
incident of service, and (c) are in no way related to (or 
aggravated by) his service-connected psychogenic 
gastrointestinal disturbance.  As the preponderance of the 
evidence is against the claims for service connection, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




III.  Claim for compensable rating

Disability ratings are determined by applying a schedule of 
ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected psychogenic gastrointestinal 
disturbance is currently assigned a 30 percent schedular 
rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9422 
("Pain Disorders").  When a single disability has been 
diagnosed both as a physical condition and a mental disorder, 
the rating agency shall evaluate it using a diagnostic code 
that represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. §§ 4.14, 4.126(d).  Since the veteran 
was granted service connection for this disability in March 
1946, the RO has appeared to conclude that the veteran's 
psychological symptoms are the more dominant part of his 
gastric condition and the rating has been assigned 
accordingly.
 
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The general rating formula for evaluation mental disorders 
applies to Diagnostic Code 9422.  Under this formula, a 
noncompensable rating is warranted for a mental condition 
which has been formally diagnosed, but its symptoms are not 
sufficiently severe either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130.    

The reports of the April 2002 gastrointestinal consultation, 
September 2002 VA examination, and October 2002 VA 
examination (referenced in the discussion above) do not 
reference any psychiatric symptoms arising from or associated 
with the veteran's gastric condition.   

VA records reflect that during a July 2002 VA outpatient 
visit, the veteran reported shaking and suicidal ideation 
after his wife had left him to take care of her terminally 
ill son.  The veteran had apparently first seen a 
psychiatrist after his first wife passed away.  No medication 
was prescribed then.  In the prior six weeks, he had been 
seeing a community psychiatrist who prescribed medication 
that helped.  During the current visit, the veteran's 
grooming was noted to be within normal limits.  His speech 
was very productive and had to be refocused often during the 
interview.  His mood was mildly depressed and anxious.  He 
denied having suicidal or homicidal ideation, hallucinations, 
delusions, or paranoia.  He was alert, oriented, friendly, 
and cooperative.  Insight and judgment were intact.  He 
appeared to have become very dependent on his current wife 
and had developed a separation disorder when she had to take 
care of her dying son.  Subsequently, he was diagnosed as 
having major depressive disorder.  In January 2003, the 
veteran sought VA outpatient treatment for depression which 
apparently arose after he fell down and injured his knee and 
wrist.   

None of these outpatient records reflect that the veteran's 
psychiatric symptoms were deemed as arising from his 
psychogenic gastrointestinal disturbance.  Similarly, neither 
of the May 1995 letters from Drs. Davis or Chong (detailed in 
the discussion above) specifically mention any psychiatric 
symptoms arising from the veteran's psychogenic 
gastrointestinal disturbance.  In short, although the veteran 
has sought treatment from VA for psychiatric symptoms, there 
is no competent medical evidence that they are in any way 
connected to his service-connected psychogenic gastric 
condition.  There certainly has not been any evidence 
submitted reflecting that the veteran has symptoms from his 
psychogenic gastric condition which decrease his work 
efficiency and ability to perform occupational tasks during 
periods of significant stress, or that he has psychiatric 
symptoms (again, arising from his psychogenic gastric 
condition) which require continuous medication.  Thus, the RO 
- in assigning the noncompensable rating for psychogenic 
gastrointestinal disturbance - has applied the rating 
schedule accurately and there is no basis for assignment for 
a higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for GERD, including as 
secondary to service connected psychogenic gastrointestinal 
disturbance, is denied.

Entitlement to service connection for asthmatic bronchitis, 
including as secondary to service connected psychogenic 
gastrointestinal disturbance, is denied.

Entitlement to a compensable rating for psychogenic 
gastrointestinal disturbance is denied.




	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



